Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Predicated on an indication of allowable subject matter in claims 8 and 11, Applicant has amended claim 1 to include the limitations of the former and new claim 21 has been presented which contains the subject matter of original claims 1 and 11. 
An updated/modified survey of the prior art yielded several additional references that disclosed a copolymer derived from a perfluorinated, ethylenically-unsaturated monomer and a monomer containing polar phosphorus- or sulfur-based moieties that ostensibly are inherently capable of dissipating static electricity.  However, in most cases, the fluorinated monomer contributed significantly more than 20% by weight to the resulting copolymer.  See, for instance, U.S. Patent Application Publication Nos. 2019/0233564 (example 1), 2018/0305482 (example 4), 2016/0159952 [0031], and 2016//0002377 [0051].  
The prior art cited during this prosecution is regarded as the most germane available.  Inasmuch as these references fail to even render obvious the instant invention, claims 1-7, 9-19, and 21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


April 1, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765